Title: From James Madison to Louis-André Pichon, 15 March 1802 (Abstract)
From: Madison, James
To: Pichon, Louis-André


15 March 1802, Department of State. Acknowledges Pichon’s note of 18 Feb. The president received the news of the peace concluded between France and Great Britain not only with the lively interest that humanity should take at the end of such a long and bloody war but also with the sympathy owed to a friendly nation with which the U.S., under the auspices of peace, desires to expand its relations.
Has informed Pichon previously that the U.S. regards it as outside its accustomed rule to enter into a general interpretation of a treaty, preferring to make decisions only in particular cases. The president, nevertheless, acknowledges the importance that the French government attaches to the explicit adherence of the U.S. to the sense of article 6 of the recent convention and, as a consequence of the frankness and cordiality that the U.S. tries to show on all occasions to the French government, has authorized JM to declare that it is understood that the terms of that article ensure French ships and corsairs, as well as their prizes, a perfect equality in U.S. ports with the ships, corsairs, and prizes of any other nation whatsoever and that it is in this sense the article has been understood uniformly by the U.S. and in this sense it will be executed on its part.
Greatly regrets the possibility that there exists a difference of opinion between the two governments in the affair of the Insurgente. The president agrees with Pichon that a distinction must be made between a national ship and a private ship. The restitution of the latter is commonly stipulated in adjustments of national differences. The object of the stipulation in that case is to indemnify the individuals for the goods they have lost. As for national ships, they are rarely given a place in restitution clauses. The indemnity in this case is not financial but consists instead of national dignity. In consequence, when this restitution is rendered impossible by a chain of accidental causes, satisfaction cannot, as it can in a question of private property, be found in financial equivalents; it is to be found entirely in the respect shown publicly for the underlying principles. That the U.S. considers this important is reflected in its handling of the Berceau.
Has learned with pleasure of the progress of American reclamations now before the Council of Prizes and believes that, in spite of some discouraging judgments, the claims will finally be adjusted according to their true principles. Makes no other observations on this part of Pichon’s note except to say that the delays of which Pichon complains, although unfortunate, are not cause for any genuine concern. They arise from the political structure of the U.S. government, and the outcome will convince Pichon that they should not be attributed to unwillingness on the part of the U.S. to execute faithfully all the parts of the treaty.
 

   
   Tr (AAE: Political Correspondence, U.S., 54:219–20). 4 pp.; in French. Docketed as enclosed in Pichon’s dispatch no. 41 (1 Germinal an X) to Talleyrand.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:476–78.



   
   For the Insurgente, see PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 1:400 n. 5.


